              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:21-cv-00056-MR-WCM

AMR S. ELAGUIZY,                      )
                                      )
                Plaintiff,            )
v.                                    )                 ORDER
                                      )
EVERGREEN PACKAGING, LLC              )
A Tennessee Limited Liability Company )
                                      )
                Defendants.           )
                                      )

      This matter is before the Court sua sponte.

      On February 25, 2021, Defendant Evergreen Packaging, LLC

(“Defendant”) filed a Notice of Removal removing this action from state court.

Doc. 1. Defendant contends that subject matter jurisdiction exists pursuant to

28 U.S.C. § 1332.

      In that regard, Defendant states that it “is a corporation organized and

existing under the laws of the State of Delaware” with its principal place of

business in Tennessee. Doc. 1 at 3. However, Defendant’s name indicates that

it is a limited liability company.1

      “For purposes of diversity jurisdiction, the citizenship of a limited




1The name of a Delaware LLC “[s]hall contain the words ‘Limited Liability Company’
or the abbreviation ‘L.L.C.’ or the designation ‘LLC’.” Del. Code Ann. 6 § 18-102
(West).


      Case 1:21-cv-00056-MR-WCM Document 8 Filed 03/25/21 Page 1 of 2
liability company ... is determined by the citizenship of all of its members.”

Cent. W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101,

103 (4th Cir. 2011). When members are LLCs themselves, the citizenship

issues must be traced through until one reaches only individuals and/or

corporations. See Jennings v. HCR ManorCare, Inc., 901 F.Supp.2d 649, 651

(D. S.C. 2012) (“an LLC’s members’ citizenship must be traced through

however many layers of members there may be.”). If Defendant is a limited

liability company or other unincorporated association, Defendant must allege

the citizenship of all of its members.2

      “The burden of establishing subject matter jurisdiction is on…the party

asserting jurisdiction.” Robb Evans & Assoc., LLC v. Holibaugh, 609 F.3d 359,

362 (4th Cir. 2010). Here, the record does not reveal the identity or citizenship

of the constituent members of Evergreen Packaging, LLC.

      Accordingly, Defendant is DIRECTED to file, on or before April 2, 2021,

a notice identifying the citizenship particulars of Evergreen Packaging, LLC.


                                   Signed: March 25, 2021




2 A corporate disclosure statement has been filed indicating that Defendant has
multiple parent corporations but the membership of Defendant for diversity purposes
is not clear.
                                          2

      Case 1:21-cv-00056-MR-WCM Document 8 Filed 03/25/21 Page 2 of 2
